PER CURIAM.
Affirmed. We affirm appellee’s downward sentence pursuant to section 948.01(13), Florida Statutes (1997). However, we remand this case to the trial court to provide written reasons for the departure. See Donaldson v. State, 722 So.2d 177, 188-89 (Fla.1998)(“Upon sentencing a defendant outside the sentencing guidelines, the trial court must attach to the sentencing order contemporaneous written reasons for the downward departure.”); State v. Bostick, 715 So.2d 298, 298 (Fla. 4th DCA 1998); § 921.001(6), Fla. Stat. (1997).
AFFIRMED but REMANDED.
DELL, GUNTHER, and SHAHOOD, JJ., concur.